—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered August 24, 1999, which, after a nonjury trial, awarded plaintiff contractor MZA Construction Corporation the total sum of $56,781.88, unanimously affirmed, with costs.
The trial court properly concluded upon the trial testimony that plaintiff MZA had completed construction work for which it was to be paid $45,000 pursuant to the parties’ contract. In reaching this conclusion, the trial court properly credited the testimony of Mr. Zoja, one of plaintiffs’ principals, and discredited the testimony of the individual defendant that the monies entrusted to him were not intended to pay plaintiffs for their work. We see no reason to disturb the trial court’s findings, particularly where, as here, such findings rest in large measure upon its assessment of witness credibility (see, Ashland Mgt. v Janien, 190 AD2d 591, affd 82 NY2d 395). Although defendant Richard Donald maintains that there was no basis to impose liability upon him individually, the trial evidence established that the checks provided to Richard Donald pursuant to the parties’ contract were issued to Donald personally rather than the corporate defendant and endorsed by him in a personal capacity. Thus, his personal liability for the entrusted funds was established. Concur — Sullivan, P. J., Nardelli, Ellerin, Lerner and Friedman, JJ.